NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2009-3188
KAREN L. MONTGOMERY,
Petitioner,
v.
MER|T SYSTEMS PROTECT|ON BOARD,
Respondent.
Petition for review of the lVlerit 83/stems Protection Board in DA1221080‘l79-W-1.
ON MOT|ON
0 R D E R
Upon consideration of the unopposed motion to reform the official caption to
designate the |Vlerit 83/stems Protection Board as respondent
|T |S ORDERED THAT:
(1) The motion is granted. The revised official caption is reflected above.
(2) The Board should calculate its brief due date from the date of t”1|ing of this
order.
FOR THE COURT
 1 8  lsi Jan Horba|
__ __a,_a__ _ _a,_y__
Date Jan Horba|y
Clerk
cc: Barbara lV|. Rizzo
L. l\/lisha Preheim, Esq.
520 Calvin lVlorrow, Esq. nw 1 8 ZUUg
ll-till HURBFtLV
CLERK
§§
§§
§